Title: From Thomas Jefferson to John Barnes, 6 June 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Washington June 6. 07.
                        
                        I inclose you a check on the bank of the US. for 200. D. and was in hopes to be able to say that at the next
                            month I could begin such a monthly paiment as, growing from month to month, would wear down my balance in the course of
                            the year. but on examining the calls which will come on me in July I find I shall be obliged to postpone the commencement
                            of that operation to the month following. my anxiety is such to restore the portion of your funds in my hands to your own
                            power that you may employ them more for the advantage of your family, that, after the next month, I shall give to that
                            object a preference over all others, and reduce the inconvenience I put you to so rapidly as shall be possible. in making
                            arrangements for your family you may count with absolute certainty on monthly paiments beginning in August at 300. D. and
                            increasing as much as it shall be in my power.   I shall hope to see you at the hour of dinner
                            tomorrow if the weather is good. affectionate salutations
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. if you could recover Beckley’s debt and carry it to my credit with you, it would be saving me so
                                much. perhaps a transfer of it to you would give it more favor than in my hands.
                        
                    